Title: From James Madison to James Monroe, 20 March 1807
From: Madison, James
To: Monroe, James



Dear Sir
Washington Mar. 20. 1807

You will receive herewith a letter for yourself & Mr. P. acknowledging the receipt of your communications by Mr. Purviance, and suggesting the intermediate course to be pursued, untill the further instructions contemplated by the President can be matured.  The delay will be short; but it is desireable to accomodate the instructions to the result of some enquiries as to certain facts, and the probable operation of certain arrangements.
The President writes you by this conveyance, & touches I presume on the particular difficulties which restrain him from closing the bargain with G. B. on the terms which she so obstinately insists on.  In general she has indulged a hard & 179. 1201. 883. spirit of which it is probable Mr. Fox would never have been the Minister.  But in refusing an explicit pledge agst. the horrible practice of impressments, & in giving to the declaratory note, the form & face chosen for it, she has in the view of the President laid him under the necessity of recurring to the course & chance of negociation.  The declaration, if not put aside by the turn of events, may be put into some candid & delicate shape which would remove that difficulty.  But the case of impressments consists altogether of thorns.  Considering that the public mind has reached a crisis of sensibility, and that this object essentially contributed to the Extry. Mission, as well as to the non importation act, there is every motive to seek in every mode an effectual remedy.  For reasons already hinted, the promise in the note of Lds. H. & A. of Novr. 8. is not such a remedy, in the view produced here by circumstances which could not be so well appreciated where you are.
In several other points, the terms insisted on by G. B. are liable to all the objections which you opposed to them, and it is the wish of the P. that they may undergo revision on grounds which will be stated in my letter by Mr. Purviance.
The Presidt. & all of us are fully impressed with the difficulties which your negociation had to contend with, as well as with the faithfulness & ability with which it was supported, and are as ready to suppose, in as far as there may be variance in our respective views of things, that in your position we should have had yours, as that in our position, you would have ours.  What may be the effect of further efforts, in another form, or on other grounds if these can be devised, remains to be seen.  The P. has doubtless given you to understand as well the choice left you as to a participation in these efforts, as the satisfaction which will be felt in case your arrangements admit of your stay for the purpose.  If he has been silent it is because he assures himself, that his sentiments cannot be misconstrued by you.  The uncertainty whether you may not have carried into effect the purpose intimated in your private letter by Mr. P. before this reaches London, concurs with the urgency of the oppy. in rendering it shorter than it would otherwise be.
I have forwarded your letter to Mr. Divers.  I have no private news to give you from this quarter, other than what the arrival of Mr. P. will soon furnish.  For public, I refer to him also, & to the Newspapers herewith sent.  Mrs. M. offers with me best respects to Mrs. Monroe & Miss Eliza.  Yrs. with sincere friendship & highest respect

James Madison

